Citation Nr: 1341422	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-23 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This claim was previously before the Board in October 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board.


FINDING OF FACT

The Veteran's hemorrhoids are not large or thrombotic and irreducible with excessive redundant tissue evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, Diagnostic Codes 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 
	
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.   Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, as to all claims. With respect to the Dingess requirements, an October 2013 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had a VA examination in September 2006.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Veteran was scheduled for another VA examination in December 2012 for which he did not appear.  In August 2013 the Veteran's representative requested that the Veteran be scheduled for another VA examination.  However, no explanation was provided as to why the Veteran missed the previous VA examination.  Therefore, the Board finds that there was not good cause for missing it and that the Veteran is not entitled to be rescheduled for a new examination.  See 38 C.F.R. § 3.655(a) (2013).  Since the Veteran previously had a VA examination in his claim for an increased rating, he will be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2013).

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  Where the appeal arises from a claim where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7336 provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114 (2013). 

The preponderance of the evidence show that the Veteran is not entitled to an increased evaluation of 10 percent because large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, have not been present.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  At the September 2006 VA examination it was noted that he had never had thrombosed hemorrhoids.  There were no abscesses and there was occasional bright red blood on the paper.  The course since onset had been stable.  On examination there were external hemorrhoids that were less than half a centimeter in size, and there was no evidence of thrombosis, bleeding, or presence of fissures.  The diagnosis was very minimal external hemorrhoids.  

A June 2008 colonoscopy from private treatment showed internal hemorrhoids.  The Veteran wrote in his July 2008 Notice of Disagreement that he was advised to continue using medication and the clean the affected area with warm water.  A May 2009 colonoscopy from VA treatment also showed internal hemorrhoids.  At May 2010 VA treatment the Veteran complained of painful rectal bleeding with bowel movements for three months that had lessened.  On examination there were no external hemorrhoids or fissures and anoscopy did not reveal fissures.  August 2010 to September 2013 VA treatment records indicate a history of hemorrhoids without any additional treatment for them.  While the September 2006 VA examination results and treatment records show that he has had recurrent hemorrhoids, the record does not show that he has had irreducible large or thrombotic hemorrhoids with excessive redundant tissue, as is required for a 10 percent evaluation.  

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected hemorrhoids, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 
	
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's hemorrhoids in that they are manifested by bleeding and pain and were described by the VA examiner as "very minimal."  No exceptional or unusual disability picture is demonstrated.  The rating criteria are therefore adequate and referral for consideration of extraschedular rating is not warranted.

The Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Locklear v. Shinseki, however, the Court recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  24 Vet. App. 311, 315 (2011).  The Court in Locklear held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.   Here, the record reflects that in an October 2013 rating decision the RO adjudicated the TDIU issue.  The Board thus finds that finds that this issue was separately adjudicated and that the Board does not have jurisdiction over the claim.


ORDER

A compensable rating for hemorrhoids is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


